Bryan, J.,
filed the following opinion:
I concur in the affirmance of the decree in this case. But I do not join in the censures which have been made in the opinion of the Court on the conduct of the complainants who filed the bill. They instituted this proceeding in the maintenance of their legal rights as they appeared to them at the time. This Court does not sustain their views; but I do not condemn them for bringing their cause before the proper tribunals for adjudication. They entertained certain opinions in respect to the matters in controversy, and they instituted proceedings in a legitimate manner for a proper decision of the questions involved. In stating their case, they doubtless presented it in the mode which they believed that a proper defence of their 'rights required. They had an unquestionable right to pursue this course. We have felt it our duty to decide the questions against them; but I do not think that their motives ought to be impeached.
(Filed 2nd June, 1887.)